[J-94-2016] [MO: Wecht, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 7 EAP 2016
                                              :
                     Appellant                :   Appeal from the Judgment of the
                                              :   Superior Court entered on June 15,
                                              :   2016 at No. 2774 EDA 2013 affirming
              v.                              :   the Order entered on August 27, 2013 in
                                              :   the Court of Common Pleas of
                                              :   Philadelphia County, Criminal Division,
DARRELL MYERS,                                :   at No. MC-51-CR-0052681-2012
                                              :
                     Appellee                 :   ARGUED: September 14, 2016


                                 CONCURRING OPINION


JUSTICE TODD                                                   DECIDED: July 19, 2017
       I agree with the majority that, under 75 Pa.C.S. § 1547, Myers had an

unequivocal statutory right to refuse blood testing. Furthermore, I agree that statutory

right was violated in the instant case. Finally, and as a result, I agree that suppression

was warranted.      See Commonwealth v. Eisenhart, 611 A.2d 681, 683 (Pa. 1992)

(“blood test results acquired in contravention of [Section 1547] must be suppressed”).

In my view, the statutory analysis suffices to resolve the issue before us, and so I would

not address the constitutional dimensions. Accordingly, I join Parts I, II.A, II.B, and II.D

of the Majority Opinion, and its mandate, but do not join the remainder.